NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JUAN JOSE ACEVEDO-ALVAREZ,                       No. 12-72721

               Petitioner,                       Agency No. A094-372-990

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Juan Jose Acevedo-Alvarez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s denial of relief under

CAT, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      Substantial evidence supports the agency’s denial of Acevedo-Alvarez’s

CAT claim because he failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the Nicaraguan government if

returned. See id. at 1073; see also Go v. Holder, 640 F.3d 1047, 1054 (9th Cir.

2011) (concluding country reports and petitioner’s credible testimony were

insufficient to compel the conclusion that petitioner met his burden of proof for

CAT). Accordingly, Acevedo-Alvarez’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-72721